Exhibit 10.2

Amended and Restated

Change of Control Severance Policy

Participation Agreement

This Participation Agreement (“Agreement”) is made and entered into by and
between Mike Gupta on the one hand, and Twitter, Inc. (the “Company”) on the
other on August 8, 2014, and is, by mutual agreement, and is an amendment and
restatement of that certain Change of Control Severance Policy Participation
Agreement signed by the Company and you on September 5, 2013.

RECITALS

The Company adopted a Change of Control Severance Policy (the “Policy”) to
assure that the Company will have the continued dedication and objectivity of
the participants in the Policy, notwithstanding the possibility, threat or
occurrence of a Change of Control.

The Company has designated you as eligible for protection under the Policy and
this Agreement, subject to your qualifying as an Eligible Employee under the
Policy on the date of a COC Qualified Termination.

In addition, the Company has determined that it would be in the best interests
of the Company to provide you with severance protection in addition to that
payable upon a COC Qualified Termination.

Unless otherwise defined herein, the terms defined in the Policy, which is
hereby incorporated by reference, shall have the same defined meanings in this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

Participation

You have been designated as an Eligible Employee in the Policy, a copy of which
is attached hereto, subject to your satisfying the criteria of being an Eligible
Employee on the date of a terminated described herein. The terms and conditions
of your participation in the Policy are as set forth in the Policy

COC Qualified Termination on or before February 28, 2015

If you terminate your employment for either a COC Qualified Termination or Good
Reason during the Change in Control Period on or before February 28, 2015, you
will be entitled to the following benefits, subject to your compliance with the
Policy:

Your equity vesting benefit shall be 100%

Your percentage of Base Salary shall be 100%

Your COBRA benefit shall be 12 months

COC Qualified Termination after February 28, 2015

If you terminate your employment for either a COC Qualified Termination or Good
Reason during the Change in Control Period after February 28, 2015, you will be
entitled to the following benefits, subject to your compliance with the Policy:

Your equity vesting benefit shall be 50%

Your percentage of Base Salary shall be 100%

Your COBRA benefit shall be 12 months

--------------------------------------------------------------------------------

Non-COC Qualified Termination on or before February 28, 2015

If your employment is terminated by the Company in an Involuntary Termination
that is not a COC Qualified Termination or you terminate your employment for
Good Reason (either a “Non-COC Qualified Termination”) on or before February 28,
2015, you will be entitled to the following benefits, subject to your compliance
with the Policy, except that all references to COC Qualified Termination will
instead be read as Non-COC Qualified Termination:

Your equity vesting benefit shall be no less than 17.0%

Your percentage of Base Salary shall be 100%

Your COBRA benefit shall be 12 months

Non-COC Qualified Termination after February 28, 2015

If you are subject to a Non-COC Qualified Termination after February 28, 2015,
you will be entitled to the following benefits, subject to your compliance with
the Policy, except that all references to COC Qualified Termination will instead
be read as Non-COC Qualified Termination:

Your equity vesting benefit shall be no less than 12.5%

Your percentage of Base Salary shall be 50%

Your COBRA benefit shall be 6 months

Voluntary Termination on or before February 28, 2015

If you terminate your employment for any reason that is not a COC Qualified
Termination or a Non-COC Qualified Termination at any time on or before
February 28, 2015 (“Voluntary Termination”), you will be entitled to the
following benefits, subject to your compliance with the Policy, except that all
references to COC Qualified Termination will instead be read as Voluntary
Termination:

Your equity vesting benefit shall be no less than 12.5%

Your percentage of Base Salary shall be 50%

Your COBRA benefit shall be 6 months

For the purposes of this Agreement, “Good Reason” means your termination of
employment within thirty (30) days following the “notice and cure period” in the
next paragraph following the occurrence of one or more of the following events,
without your express written consent: (a) a material adverse change in the
nature or scope of your authority, powers, functions, duties, responsibilities,
or reporting relationship (including ceasing to directly report to the chief
executive officer or board of directors of a publicly traded entity, as
applicable, on or before September 30, 2014, or ceasing to directly report to
the chief executive officer, chief financial officer or board of directors of a
publicly traded entity, as applicable, on or after October 1, 2014); (b) a
material reduction by the Company in your rate of annual base salary; (c) the
failure of the Company to continue any material compensation plan in which you
are participating, unless you are permitted to participate in other plans
providing you with substantially comparable compensation-related benefits, or
the taking of any action by the Company which would adversely affect your
participation in or materially reduce your compensation-related benefits under
any such plan; or (d) the failure of the Company to obtain from any successor or
transferee of the Company an express written and unconditional assumption of the
Company’s obligations under this agreement.

Your employment may be terminated by you for Good Reason only if an event or
circumstance set forth the Good Reason definitions as specified in (a) through
(d) above shall have occurred and you provide the Company with written notice
thereof within ninety (90) days after you have knowledge of the occurrence or
existence of such event or circumstance, which notice shall specifically
identify the event or circumstance that you believe constitutes Good Reason, the
Company fails to correct the circumstance or event so identified within thirty
(30) days after the receipt of such notice, and you resign after the expiration
of the cure period referenced in the preceding clause.

You agree that the Policy constitutes the entire agreement of the parties hereto
and supersedes in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties, and shall specifically supersede any severance and/or
change of control provisions of any offer letter, employment agreement, or
equity award agreement entered into between the you and Company. Your
participation in the Policy is contingent upon your agreeing to the terms of the
Policy

This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

Twitter, Inc.

  

ELIGIBLE EMPLOYEE

 

 

 

 

By:

/s/ Richard Costolo

 

Signature:

 /s/ Mike Gupta

 

 

 

 

Date:

August 11, 2014

 

Date:

August 11, 2014

 